Citation Nr: 1043665	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
January 1991 and January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which continued a 10 percent evaluation for bilateral pes planus 
with plantar fasciitis.  In June 2006, the Veteran submitted a 
notice of disagreement and subsequently perfected his appeal in 
September 2006.

In April 2007, the Veteran presented sworn testimony during a 
video conference hearing in Louisville, Kentucky, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In December 2009, the Board remanded the Veteran's claim of 
entitlement to an increased rating for bilateral pes planus with 
plantar fasciitis to the Appeals Management Center (AMC) for 
further evidentiary development, including obtaining updated VA 
treatment records, attempting to obtain Family and Medical Leave 
Act (FMLA) records, and providing the Veteran with a new VA 
examination.  The Board is obligated by law to ensure that the 
AMC complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the record shows that the AMC obtained updated VA 
treatment records in December 2009.  Additionally, the AMC 
requested that the Veteran submit any FMLA paperwork in his 
possession, which he did in April 2010.  Finally, the Veteran was 
afforded a new VA examination in January 2010.  Accordingly, all 
remand instructions issued by the Board have been complied with 
and this matter is once again before the Board.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus with plantar 
fasciitis is manifested by moderate symptoms, including pain on 
use of the feet, without characteristic callosities or marked 
deformity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
service-connected bilateral pes planus with plantar fasciitis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
January 2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, a letter dated in March 2006 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and FMLA records are in the file.  The Veteran has not identified 
any private treatment records that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The record indicates that the Veteran underwent a VA examination 
for his foot disability most recently in January 2010, and the 
results from that examination have been included in the claims 
file for review.  The examination involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion that 
was supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected foot disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).




II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected bilateral pes planus with plantar 
fasciitis has been evaluated as 10 percent disabling under 
Diagnostic Code 5276.  He seeks a higher rating.

Under Diagnostic Code 5276, a 10 percent evaluation is assigned 
for unilateral or bilateral moderate acquired flatfeet with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of the 
feet.

A 30 percent evaluation is assigned for bilateral severe acquired 
flatfeet with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.

Finally, a 50 percent evaluation is assigned for bilateral 
pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

As noted above, the Veteran most recently underwent a VA 
examination for his bilateral pes planus in January 2010.  At 
that time, the Veteran complained of constant bilateral foot pain 
that is greater on the right than the left, which he rated as a 3 
out of 10, without flare-ups.  He reported fatigue with a lack of 
endurance in both feet and a worsening of symptoms with standing 
and walking.  He denied any weakness, stiffness, swelling, heat, 
or redness in either foot.  He used bilateral heel cups as 
orthotic devices, but did not have any other treatment, surgery, 
or hospitalizations.  The examiner observed anatomically normal 
feet with no pain on motion.  There were no callosities, 
breakdown, or unusual shoe wear pattern to indicate abnormal 
weight-bearing.  The examiner did not observe any hammertoes, 
high arch, clawfoot, or other deformity.  Although she reported 
that the Veteran had flat feet, there was no sign of malalignment 
of the Achilles tendon, valgus deformity, forefoot or midfoot 
malalignment, hallux valgus, or abnormal angulation or 
dorsiflexion at the first metatarsal phalangeal joints.  X-rays 
showed interval development of minimal plantar calcaneal spurring 
on the right with no other identifiable radiographic 
abnormalities.  The examiner diagnosed the Veteran with stable 
bilateral pes planus and plantar calcaneal spurring - the latter 
of which was the etiology of his current pain and is unrelated to 
his military service.  She also noted that there was no evidence 
of bilateral plantar fasciitis at that time and concluded that 
the Veteran's plantar fasciitis had healed without residuals.  
With regard to employment, the examiner noted the Veteran's 
complaints of missed work and interference with employment due to 
his bilateral flat feet.  However, she concluded that the 
Veteran's foot disability caused no marked interference with 
employment and that he was able to secure and maintain gainful 
employment in any sedentary or physical labor capacity, despite 
his bilateral foot disability.

The Veteran previously underwent a VA examination in 
February 2006.  At that time, the Veteran reported daily medial 
arch discomfort bilaterally which he rated as a 4 out of 10 on a 
typical good day.  He indicated his pain increased to an 8 out of 
10 after standing or walking in excess of 4 hours.  He denied any 
pain when not bearing weight.  With regard to flare-ups, the 
Veteran reported experiencing increased pain, which he rated as 
10 out of 10, every 2 weeks and lasting 48 hours.  His only 
current treatment was orthotic insoles.  The examiner observed 
that the Veteran's initial altered gait dissipated with 
progressive ambulation.  He noted bilateral pes planus with no 
other visible abnormalities or calluses.  Both Achilles tendons 
were aligned normally and there was no malalignment of the 
forefoot or midfoot bilaterally.  He diagnosed the Veteran with 
bilateral pes planus and chronic bilateral plantar fasciitis.

The medical evidence of record also includes several VA podiatric 
treatment records which are consistent with the VA examinations.  
Additionally, in March 2007, the Veteran submitted questionnaires 
from his VA podiatrist and VA primary care nurse practitioner.  
The questionnaires asked whether the Veteran's bilateral pes 
planus was severe (providing the rating criteria for a 30 percent 
evaluation) and whether it was pronounced (providing the rating 
criteria for a 50 percent evaluation).  The Veteran's primary 
care nurse practitioner indicated that the Veteran's bilateral 
pes planus was neither severe nor pronounced.  She further 
indicated that, although the condition was permanent, it was not 
disabling.  The Veteran's podiatrist indicated that the Veteran's 
bilateral pes planus was pronounced, but not severe, and that it 
was permanent and total in nature.  He did not provide any 
rationale or comments for these conclusions, other than to 
identify where the Veteran reported pain.  Both practitioners 
concluded that the Veteran was not unemployable due to his 
bilateral foot disability.

Upon review of all of the medical evidence of record, the Board 
concludes that the evidence does not establish that the Veteran's 
service-connected bilateral pes planus with plantar fasciitis 
warrants more than a 10 percent disability rating.  There is no 
evidence of severe flatfeet, such as objective evidence of marked 
deformity, accentuated pain on manipulation and use, or 
indication of swelling on use to warrant a 30 percent rating.  
Although a single document from the Veteran's VA podiatrist 
indicates that the Veteran meets the criteria for a 50 percent 
evaluation, there are no treatment records to support this or 
specific findings to show marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not improved 
by orthopedic shoes or appliance.  In fact, all of the specific 
observations by the VA examiners and this same podiatrist 
contradict such a conclusion.  As such, a rating in excess of 
10 percent for bilateral pes planus cannot be granted.

The Board has reviewed the remaining diagnostic codes relating to 
foot disabilities and finds that they are not applicable.  As 
such, an increased rating cannot be assigned under Diagnostic 
Codes 5277-5284.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-
5284 (2010).

Additionally, there is no indication in the medical evidence of 
record that the Veteran's symptomatology warranted other than the 
currently assigned 10 percent disability rating throughout the 
appeal period.  As such, assignment of staged ratings is not 
warranted.  See Hart, supra.

In reaching the above-stated conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be contemplated by 
the rating schedule.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The Veteran's 
complaints of pain from pes planus and plantar fasciitis are 
adequately contemplated by the rating schedule.  Specifically, 
the rating criteria address the typical symptoms of pes planus, 
as well as allowing for consideration of additional symptoms 
through the use of the terms "mild," "moderate," "severe," 
and "pronounced."  As the Veteran's disability picture is 
contemplated by the rating schedule, the threshold issue under 
Thun is not met and any further consideration of governing norms 
or referral to the appropriate VA officials for extraschedular 
consideration is not necessary.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
bilateral pes planus with plantar fasciitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


